WHITING, J.
(concurring specially.) I concur in result. As the record stands, defendants threaten to bring criminal prosecution where, under the admitted facts, there is no- statute authorizing same. Defendants misconstrue the word “unsuitable” as used in section 10328. As to what is the proper construction of this word presented a question of law which the trial court had a right to determine. It does not follow that, if defendants had, by answer, raised an issue of fact as to whether the alleged medicine was “unsuitable for use as a beverage,” the trial court could rightfully have proceeded to the trial of such issue. I am clear that, if such issue had been raised, the trial court would have been bound to dismiss the action.